238 F.2d 233
Carl B. OGLE, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 12772.
United States Court of Appeals Sixth Circuit.
October 5, 1956.

Karl D. Saulpaw, Jr., and William C. Wilson, of Ambrose & Wilson, Knoxville, Tenn., for petitioner.
Myles F. Gibbons, Gen. Counsel, Railroad Retirement Bd., Chicago, Ill., David B. Schreiber, Assoc. Gen. Counsel, Chicago, Ill., Paul M. Johnson and Charles F. McLaughlin, Chicago, Ill., for respondent.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Petitioner, Carl B. Ogle, 53 years of age and with less than twenty years of service, filed an application for an annuity under Section 2(a) (5) of the Railroad Retirement Act of 1937 as amended, 45 U.S.C.A. § 228b(a) (5), which provides for an annuity to such applicants "whose permanent physical or mental condition is such that they are unable to engage in any regular employment." His claim was based upon permanent disability due to the amputation of his leg, which was service connected, the condition of his heart, and prostate gland.


2
Following adverse rulings on the claim by the Bureau of Retirement Claims and the Appeals Council, the Railroad Retirement Board found that petitioner's permanent physical and mental condition "was not shown to be such that he is unable to engage in any regular employment within the meaning of Section 2(a) (5) of the Act" and denied the claim. This review followed. 45 U.S. C.A. §§ 228k, 355(f).


3
The Court is of the opinion that the findings of the Board are supported by evidence and in the absence of fraud are conclusive. Lane v. Railroad Retirement Board, 6 Cir., 185 F.2d 819; United States v. Mayfield, 10 Cir., 64 F.2d 214; Berry v. United States, 2 Cir., 111 F.2d 615, 617.


4
The Order of the Board is affirmed.